DETAILED ACTION
This action is in response to the amendment 07/14/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim(s) 2 - 3 is/are objected to because of the following informalities:  
Claim(s) 2 recite(s) “the duration of charge transfer” in lines 1 - 2. Said limitation lacks antecedent basis.
Claim(s) 2 recite(s) “the duration of charge transfer” in lines 1 - 2. Said limitation lacks antecedent basis.
Claim(s) 2 recite(s) “the maximum time available” in lines 2. Said limitation lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 – 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 2 recites “wherein the duration of charge transfer is equal to or greater than 150 milliseconds”. There’s no support in the original specifications for said limitation in the claim. Paragraph 045 recites “The contact time may be less than five seconds, less than one second, or a few milliseconds.” The claim limitation is much more specific as what is stated in paragraph 045 of the Specifications, and therefore, the inventor(s) at the time that application was filed, had not possession of the claimed invention.
Amended claim 3 recites “wherein the duration of charge transfer is the maximum time available before the biological system and an object can make direct contact and electrostatic discharge can occur”. The Examiner did not find any support for such limitation in the Original Specifications, therefore, the inventor(s) at the time that application was filed, had not possession of the claimed invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 – 4, 6 – 7, 11 – 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent. No. 4,654,746; (hereinafter Lewis).

Regarding claim 1, Lewis [e.g. Fig. 2] discloses an apparatus to protect the DNA of a biological system [e.g. 12] from damage due to electrostatic discharge [e.g. Abstract recites “the protective device must be capable of receiving the static discharge from the person without causing such person any significant pain”], the apparatus comprising: an electrical contact point [e.g. 22], of resistance [e.g. resistance from point 22 to ground] at least equal to 0.1 giga-ohms per square sheet resistivity or equivalent volume resistivity [e.g. each resistor 24A-C can have a value of 33.34 mega-ohms for a total value of 0.1giga-ohm  col. 6, lines 15 - 19 recites “The resistor can have a very wide tolerance. Values from 10 megohms to 60 megohms plus or minus 50% would perform the function adequately but 30 megohms would be the optimum value”] positioned to facilitate electrical communication with the biological system [e.g. as shown]; a resistive element [e.g. 24A-C] coupled to the electrical contact point, the resistive element having an electrical resistive value selected to equalize electrostatic charge between the biological system and a conductive system or object without triggering an electrostatic discharge [e.g. col. 7, line 60 – col. 8, line 3 recites “As the user's finger 18 approaches the touchpoint 22, there will be an arc which, if the dissipator device 10 is properly designed, will neutralize the induced charge indicated by the plus (+) signs in both FIGS. 1 and 2 and charge the touchpoint by redistribution of the charge carried on the person's body to a voltage slightly lower than that of the person, all without pain. The voltage difference is due to the arc resistance which is approximately 10 ohms, the inductance which amounts to about 1/1Oth of a microhenry, and the start of conduction of the charge through the resistor bank 22”], the electrical resistive value based on a duration of a contact of the electrical contact point with the biological system [e.g. col. 8, lines 47 - 68], where the resistive value is equal to or greater than 0.1 giga-ohm [e.g. each resistor 24A-C can have a value of 33.34 mega-ohms for a total value of 0.1giga-ohm  col. 6, lines 15 - 19 recites “The resistor can have a very wide tolerance. Values from 10 megohms to 60 megohms plus or minus 50% would perform the function adequately but 30 megohms would be the optimum value”]; and a connection point [e.g. ground] coupled to the resistive element to create an electrical potential difference across the resistive element in response to the contact of the electrical contact point with the biological system [e.g. voltage difference between 22 and ground (across resistors 24A-C)].  
It should be noted that MPEP 2144.05 (II) states that it is not inventive to discover the optimum or workable ranges when the general conditions are disclosed in the prior art. Since Lewis, in general, discloses that different ranges of selected resistance values of resistors 24A-C can be selected dependent on desired discharge time, it would have been obvious for one of ordinary skill in the art, through routine experimentation to determine the optimal / desired discharge time (col. 8, lines 47 – 68).

Regarding claim 4, Lewis [e.g. Fig. 2] discloses wherein the electrical contact point is disposed in an environment selected from the group consisting of in or on: a building, a clothing, a seating area, a furniture [e.g. mounting surface in which insulator 28 is mounted, col. 6, lines 35 – 38 recites “The set of three resistors must be insulated (insulator 28) to 25-30 KV from the surface upon which they are mounted so that arcing to the mounting surface will not occur”], a bedsheet, an enclosure, and a vehicle.  

Regarding claim 6, Lewis [e.g. Fig. 2] discloses wherein the electrical contact point is disposed in or on a human interface of an item within the building [e.g. computer terminal; Abstract].  

Regarding claim 7, Lewis [e.g. Fig. 2] discloses wherein the electrical contact point is disposed in or on a human interface of a component of the building [e.g. computer terminal; Abstract].  .  

Regarding claim 11, Lewis [e.g. Fig. 2] discloses a method for protecting the DNA of a biological system [e.g. 12] from electrostatic discharge damage [e.g. Abstract], the method comprising: determining a duration of a contact time for the biological system at an electrical contact point [e.g. contact point 22 at a duration of 1/10 of a second; col. 8, line 47 - 49]; coupling a resistive element [e.g. 24A-C] to the electrical contact point, the resistive element having a resistive value selected, based on the duration, to equalize electrostatic charge between the biological system [e.g. col. 8, lines 47 - 68] and a conductive system or object without triggering an electrostatic discharge [e.g. col. 7, line 60 – col. 8, line 3 recites “As the user's finger 18 approaches the touchpoint 22, there will be an arc which, if the dissipator device 10 is properly designed, will neutralize the induced charge indicated by the plus (+) signs in both FIGS. 1 and 2 and charge the touchpoint by redistribution of the charge carried on the person's body to a voltage slightly lower than that of the person, all without pain. The voltage difference is due to the arc resistance which is approximately 10 ohms, the inductance which amounts to about 1/1Oth of a microhenry, and the start of conduction of the charge through the resistor bank 22”], where the resistive value is greater than or equal to 0.1 giga-ohm [e.g. each resistor 24A-C can have a value of 33.34 mega-ohms for a total value of 0.1giga-ohm  col. 6, lines 15 - 19 recites “The resistor can have a very wide tolerance. Values from 10 megohms to 60 megohms plus or minus 50% would perform the function adequately but 30 megohms would be the optimum value”]; and coupling a connection point [e.g. ground] to the resistive element to create an electrical potential difference across the resistive element in response to contact of the biological system with the electrical contact point [e.g. voltage difference between 22 and ground (across resistors 24A-C].    
It should be noted that MPEP 2144.05 (II) states that it is not inventive to discover the optimum or workable ranges when the general conditions are disclosed in the prior art. Since Lewis, in general, discloses that different ranges of selected resistance values of resistors 24A-C can be selected dependent on desired discharge time, it would have been obvious for one of ordinary skill in the art, through routine experimentation to determine the optimal / desired discharge time (col. 8, lines 47 – 68).

Regarding claim 12, Lewis [e.g. Fig. 2] discloses further comprising determining the resistive value based on a characteristic of at least one of a material or arrangement of materials [e.g. series arrangement of resistors 24A-C having a material with a resistance value indicated in col. 6, lines 15 – 19 above (claim 11) since a resistance value of resistors coupled in series correspond to a sum of its individual values] and of at least one of the electrical contact point and the connection point [e.g. col. 6, lines 3 - 47].  

Regarding claim 13, Lewis [e.g. Fig. 2] discloses wherein the characteristic comprises a breakdown voltage of the material [e.g. col. 6, lines 7 – 19 describes that the resistor material should withstand a voltage between 25-30KV (breakdown voltage)].  

Regarding claim 14, Lewis [e.g. Fig. 2] discloses wherein the characteristic comprises a resistivity of the material [e.g. col. 6, lines 15 - 19 recites “The resistor can have a very wide tolerance. Values from 10 megohms to 60 megohms plus or minus 50% would perform the function adequately but 30 megohms would be the optimum value”].  
  
Claim(s) 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of US Pub. No. 2010/0061030; (hereinafter Werbner).

Regarding claim 8, Lewis fails to disclose wherein the electrical contact point is disposed in or on a human interface of a vehicle.  
Werbner [e.g. Fig. 5] teaches wherein the electrical contact point is disposed in or on a human interface of a vehicle [e.g. paragraph 035 recites “one embodiment of an anti-shock device 510 connected to an automobile 550 is illustrated. As illustrated in FIG. 5, anti-shock device 510, which can have a substantially circular cross-section, comprises a plurality of thin wires 514 and a transport wire 506 electrically connecting a conductive backplate (not shown in FIG. 5) to any conductive point on automobile 550. To reduce the adverse effects of an electrostatic shock, the subject can first contact finger 520 with touch surface 518 prior to touching handle 502. Anti-shock device 510 can be physically coupled to any point of automobile 550 according to any known attaching mechanism. In one embodiment, anti-shock device can be magnetically coupled to automobile door 5” ].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lewis by wherein the electrical contact point is disposed in or on a human interface of a vehicle as taught by Werbner in order of being able to provide shock protection in a vehicle.

Regarding claim 21, Lewis fails to disclose wherein the vehicle is selected from the group consisting of an automobile, a bus, a tram, a train, an airplane, a manned rocket, a manned space station, a truck, a tractor, a farm implement, a bicycle, a baby stroller, a walker, a utility wagon, and a shopping cart.
Werbner [e.g. Fig. 5] teaches wherein the vehicle is selected from the group consisting of an automobile [e.g. 550], a bus, a tram, a train, an airplane, a manned rocket, a manned space station, a truck, a tractor, a farm implement, a bicycle, a baby stroller, a walker, a utility wagon, and a shopping cart.
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Lewis by wherein the vehicle is selected from the group consisting of an automobile, a bus, a tram, a train, an airplane, a manned rocket, a manned space station, a truck, a tractor, a farm implement, a bicycle, a baby stroller, a walker, a utility wagon, and a shopping cart as taught by Werbner in order of being able to provide shock protection in a vehicle.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) with respect to claim 1 and claim 11 in pages 7 - 8:
“With regard to Claim 1 the Office Action states that Lewis discloses: “an apparatus to protect the DNA of a biological system. The Applicants disagree…The Office Action attempts to equate the two with the reference “without causing such person any significant pain” from the Lewis Abstract. However avoidance of incidental pain does not anticipate protection of the DNA of a biological system as the level of discharge for DNA damage is below that which triggers pain, Application [034], [041]. Lewis fails to teach at least “an apparatus designed to protect DNA of a biological system”.

First, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 and 11. When reading the preamble in the context of the entire claim, the recitation “an apparatus designed to protect DNA of a biological system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Second, as stated in Lewis Abstract recites “the protective device must be capable of receiving the static discharge from the person without causing such person any significant pain”, col. 5, lines 30 – 34 recites “A current of this magnitude entering a person's skin would result in that person experiencing a sharp pain at the point of entry.” Col. 7, lines 57 – Col. 8, line 3 recite “The particular touchpoint 22 shown in FIG. 2 consists of a small button of conductive material with rounded edges accessible to the person 12 carrying the charge. As the user's finger 18 approaches the touchpoint 22, there will be an arc which, if the dissipator device 10 is properly designed, will neutralize the induced charge indicated by the plus (+) signs in both FIGS. 1 and 2 and charge the touchpoint by redistribution of the charge carried on the person's body to a voltage slightly lower than that of the person, all without pain. The voltage difference is due to the arc resistance which is approximately 10 ohms, the inductance which amounts to about 1/1Oth of a microhenry, and the start of conduction of the charge through the resistor bank 22.” Therefore, it is clear that the system of Figs. 1 – 2 protects the biological system 12 from damage (e.g. pain) caused by electrical discharge. The claim does not specify what kind of damage. Therefore the argument is not persuasive.

Applicant(s) further argue(s) with respect to claim 1 and claim 11 in page 8:
“Lewis fails to teach at least “an electrical resistive value selected to drain electrostatic charge from the biological system based on a duration of a contact of the electrical contact point with the biological system”.

	In response, the Examiner submits that Lewis, col. 8, line 47 - 68 recites “Thus, protective device 10 can completely and safely discharge a 30,000 volts charge in about 1/10th of a second and do so at a rate which is at least as slow as, if not slower than, the rate at which the voltages and currents within the circuitry of the computer are changing. If, on the other hand the resistance is much above 30 megohms, then the time interval it takes for dissipation of the static charge becomes overly long and there is a possibility that the person carrying the charge can remove his or her hand from being in contact with the protective device before all the charge is dissipated. Looking at this another way, the higher the resistance, the longer the interval required to completely dissipate the static charge through the protective device and, therefore, if the normal response time for a person to casually touch the contact point or area 22 of the protective device 10, react to having done so and remove their hand therefrom is in the order of 100 milliseconds, then, as a practical matter, this becomes the longest of the time intervals that can be reasonably tolerated before there is a chance of some of the charge being left on the person's body at the time contact is broken.” As stated above, Lewis is tuning the resistive value according to a duration of contact of an electrical contact point with the biological system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838